DETAILED ACTION
The action is responsive to the Application filed on 01/29/2020. Claims 1-20 are pending in the case. Claims 1, 9 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11 and 13 of U.S. Patent No. 10592077. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set in the '077 patent only including minor differences in computer structure.



1. An apparatus comprising: 
one or more processors operable to execute stored instructions that, when executed, cause the one or more processors to: 
receive information related to how a first set of linking relationships of screen layouts associated with a first user and a second set of linking relationships of screen layouts associated with a second user interconnect; 
determine possible flows of the screen layouts associated with the first and second users based at least in part on the received information, wherein each flow indicates a screen layout sequence; 
collect data via a tag applied to a screen layout of a flow or an interface component of the screen layout of the flow; and 
analyze the data to optimize user experience for the first and second users.

2. The apparatus of claim 1, wherein the first or second sets of linking relationships indicates: (i) how two or more of the screen layouts link among each other or (ii) how two or more interface components of screen layouts link among each other.

3. The apparatus of claim 1, wherein the one or more processors are further caused to: 
determine whether any screen layout in the screen layout sequence for each flow requires rearranging based at least in part on the analysis of the collected data; 
determine a new screen layout sequence; 
rearrange, automatically, the screen layouts based on the new sequence; and 
adjust, automatically, the tag based on the rearrangement.

4. The apparatus of claim 3, wherein the determination of the new screen layout sequence is based at least in part on one or more interaction patterns by the first and second users with the screen layouts.

5. The apparatus of claim 1, wherein the first set of linking relationships originate from a first application or a first file and the second set of linking relationship originate from a second application or a second file.

6. The apparatus of claim 5, wherein the application is at least a mobile device application or a web application.

7. The apparatus of claim 1, wherein the one or more processors are further caused to: 
generate, automatically, the tag; 
determine whether the screen layout of the flow has changed; and 
adjust, automatically, the screen layout sequence for the flow based on the determined change.

8. The apparatus of claim 1, wherein the tag is configured to generate data on: (i) when a screen layout loads, (ii) when the screen layout disappears, (iii) when the at least one interface component is selected, pressed, tapped, held, or swiped, (iv) a duration of time that the screen layout is displayed, or (v) a number of times the screen layout is loaded by the user in a session.

one or more computing devices, wherein the one or more computing devices comprises: 
a memory to store instructions; and 
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 
receive a plurality of screen layouts associated with one or more applications or files, wherein each of the plurality of screen layouts includes at least one interface component; 
receive information related to one or more linking relationships among the plurality of screen layouts, wherein the one or more linking relationships includes a first set of linking relationships of screen layouts corresponding to a first user and a second set of linking relationships of screen layouts corresponding to a second user; 
determine all possible flows of the plurality of screen layouts associated with the first user and the second user based at least in part on information related to how the first and second sets of linking relationships interconnect, wherein each flow indicates a screen layout sequence experienced by at least the first and second users;
apply one or more tags to one or more features associated with one or more of the following: (i) each screen layout of each flow and (ii) each of the at least one interface component of each screen layout of each flow; 
collect data from the one or more tags; and 
perform analysis on the collected data to optimize user experience for at least the first and second users based on the performed analysis.

2. The system of claim 1, wherein the one or more linking relationships indicates one or more of the following: (i) how two or more of the plurality of screen layouts link to or among each other and (ii) how the at least one interface component of the two or more of the plurality of screen layouts link to or among each other.

3. The system of claim 1, wherein the processing circuitry is further caused to: determine whether any screen layout in the sequence for each flow requires rearranging based at least in part on the analysis performed on the collected data; determine a new sequence of the plurality of screen layouts, wherein the new sequence optimizes the user experience; rearrange, automatically, the plurality of screen layouts in the flow based on the new sequence; and adjust, automatically, the one or more tags based on the rearrangement.

4. The system of claim 3, wherein the determination of the rearranging or the determination of the new sequence is based at least in part on one or more patterns of interaction by at least the first and second users with the plurality of screen layouts or the at least one interface component of each screen layout.

7. The system of claim 1, wherein the application is at least a mobile device application or a web application.

11. The system of claim 1, wherein the processing circuitry is further caused to: generate, automatically, the one or more tags; and determine whether the screen layout of each flow has changed; and adjust, automatically, the screen layout sequence for the respective flow based on the determined change.

13. The system of claim 1, wherein the one or more tags is configured to generate data at least on (i) when a screen layout loads, (ii) when the screen layout disappears, (iii) when the at least one interface component is selected, pressed, tapped, held, or swiped, (iv) a duration of time that the screen layout is displayed, and (v) a number of times the screen layout is loaded by the user in a session.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovitt et al. (US 20130151983 A1, hereinafter Lovitt).

As to claim 1, Lovitt discloses an apparatus comprising: 
one or more processors operable to execute stored instructions that, when executed, cause the one or more processors (“Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures,” Lovitt paragraph 0022) to: 
receive information related to how a first set of linking relationships of screen layouts associated with a first user (“Method 200 includes an act of accessing usage information related to a user interface, the usage information describing interactions with user interface elements in a screen flow of interconnected user interface screens, each user interface screen including at least one user interface element (act 201),” Lovitt paragraph 0042; “As such, UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112,” Lovitt paragraph 0044) and a second set of linking relationships of screen layouts associated with a second user (“In some embodiments, UI usage information 111 describes the interactions of a single user (e.g., user 121). In other embodiments, UI usage information 111 describes the interactions of a plurality of users (e.g., user 121 as well as one or more users of other devices 106),” Lovitt paragraph 0045, the UI usage information of more than one user can be considered) interconnect (“As such, UI usage information for application 102, the similar application, or the dissimilar application can also be collected at other devices 106. In some embodiments, usage information from a plurality of devices is considered when adjusting user interface screen order and composition,” Lovitt paragraph 0038; “Accordingly, in some embodiments, user interface screen order and composition at one application is adjusted based on usage information for a user interface at another application (either at the same device or a different device),” Lovitt paragraph 0039, using usage information and linking screen layouts from a second user’s application to modify a first user’s different application with a separate set of linking screen layouts (i.e., determining how the first and second layouts can be related or interconnected)); 
determine possible flows of the screen layouts associated with the first and second users based at least in part on the received information, wherein each flow indicates a screen layout sequence (User interface data 112 can define a screen flow of interconnected user interface screens (each including at least one user interface element, such as, for example, a menu item) for a user interface of application 102,” Lovitt paragraph 0042; Lovitt Figure 3 user interface flows); 
collect data via a tag applied to a screen layout of a flow or an interface component of the screen layout of the flow ("Usage information 111 can include historical data as well as real-time data," Lovitt paragraph 0043; "UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112… UI information 111 can include feedback collected during a current interaction with user interface screens and menu options," Lovitt paragraph 0044, interaction feedback is collected for every UI screen (i.e., each screen has code to collect interaction data); “User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121,” Lovitt paragraph 0054); and 
analyze the data to optimize user experience for the first and second users (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI .

As to claim 2, Lovitt further discloses the apparatus of claim 1, wherein the first or second sets of linking relationships indicates: (i) how two or more of the screen layouts link among each other or (ii) how two or more interface components of screen layouts link among each other ("FIG. 3 illustrates an example of adjusting a screen flow. As depicted, FIG. 3 includes screen flow 300 and screen flow 300A. Screen flow 300 includes user interface start screen 301 and user interface screens 302, 303, and 304. User interface start screen 301 includes menu items 311, 312, and 313. Selection of menu item 313 causes screen flow 300 to transition to user interface screen 302," Lovitt paragraph 0057).

As to claim 3, Lovitt further discloses the apparatus of claim 1, wherein the one or more processors are further caused to: 
determine whether any screen layout in the screen layout sequence for each flow requires rearranging based at least in part on the analysis of the collected data (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account,” Lovitt paragraph 0054); 
determine a new screen layout sequence (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account,” Lovitt paragraph 0054); 
rearrange, automatically, the screen layouts based on the new sequence (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account,” Lovitt paragraph 0054); and 
adjust, automatically, the tag based on the rearrangement ("Usage information 111 can include historical data as well as real-time data," Lovitt paragraph 0043; "UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112… UI information 111 can include feedback collected during a current interaction with user interface screens and menu options," Lovitt paragraph 0044, interaction feedback is collected for every UI screen no matter the layout of the screen flow, screens that were tracked with code before are tracked now as well).

As to claim 4, Lovitt further discloses the apparatus of claim 3, wherein the determination of the new screen layout sequence is based at least in part on one or more interaction patterns by the first and second users with the screen layouts ("User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121. Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account," Lovitt paragraph 0054; “In some embodiments, UI usage information 111 describes the interactions of a single user (e.g., user 121). In other embodiments, UI usage information 111 describes the interactions of a plurality of users (e.g., user 121 as well as one or more users of other devices 106),” Lovitt paragraph 0045).

As to claim 5, Lovitt further discloses the apparatus of claim 1, wherein the first set of linking relationships originate from a first application or a first file and the second set of linking relationship originate from a second application or a second file (“As such, UI usage information for application 102, the similar application, or the dissimilar application can also be collected at other devices 106. In some embodiments, usage information from a plurality of devices is considered when adjusting user interface screen order and composition,” Lovitt paragraph 0038; “Accordingly, in some embodiments, user interface screen order and composition at one application is adjusted based on usage .

As to claim 6, Lovitt further discloses the apparatus of claim 5, wherein the application is at least a mobile device application or a web application ("The arrows between user interface screens represent the flow between user interface screens (e.g., screens on a mobile phone," Lovitt paragraph 0068).

As to claim 7, Lovitt further discloses the apparatus of claim 1, wherein the one or more processors are further caused to: 
generate, automatically, the tag ("Usage information 111 can include historical data as well as real-time data," Lovitt paragraph 0043; "UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112… UI information 111 can include feedback collected during a current interaction with user interface screens and menu options," Lovitt paragraph 0044, interaction feedback is collected for every UI screen automatically without user intervention); 
determine whether the screen layout of the flow has changed ("User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121. Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account," Lovitt paragraph 0054); and 
adjust, automatically, the screen layout sequence for the flow based on the determined change ("User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121. Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can .

As to claim 8, Lovitt further discloses the apparatus of claim 1, wherein the tag is configured to generate data on: (i) when a screen layout loads, (ii) when the screen layout disappears ("For example, a menu item that is selected from a screen flow more frequently can be moved to a different UI screen closer to a start UI screen or to a more predominate position on an existing UI screen," Lovitt paragraph 0052, component is selected; "User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121. Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account," Lovitt paragraph 0054, interacting with the screen flow includes both loading a screen and making an old screen disappear), (iii) when the at least one interface component is selected, pressed, tapped, held, or swiped (“For example, a menu item that is selected from a screen flow more frequently can be moved to a different UI screen closer to a start UI screen or to a more predominate position on an existing UI screen,” Lovitt paragraph 0054, component is selected), (iv) a duration of time that the screen layout is displayed, or (v) a number of times the screen layout is loaded by the user in a session ("User interface data 112 can include any of a variety of different types of structural user interface elements and/or interaction user interface elements used to formulate user interface screens and menu options. Structural user interface elements can include windows, menus," Lovitt paragraph 0046 an example of a UI element that can be tracked for frequency of use is a window (i.e. a screen layout)).

As to claim 9, Lovitt discloses a method comprising: 
receiving information related to how a first set of linking relationships of screen layouts associated with a first user (“Method 200 includes an act of accessing usage information related to a user interface, the usage information describing interactions with user interface elements in a screen flow and a second set of linking relationships of screen layouts associated with a second user (“In some embodiments, UI usage information 111 describes the interactions of a single user (e.g., user 121). In other embodiments, UI usage information 111 describes the interactions of a plurality of users (e.g., user 121 as well as one or more users of other devices 106),” Lovitt paragraph 0045, the UI usage information of more than one user can be considered) interconnect (“As such, UI usage information for application 102, the similar application, or the dissimilar application can also be collected at other devices 106. In some embodiments, usage information from a plurality of devices is considered when adjusting user interface screen order and composition,” Lovitt paragraph 0038; “Accordingly, in some embodiments, user interface screen order and composition at one application is adjusted based on usage information for a user interface at another application (either at the same device or a different device),” Lovitt paragraph 0039, using usage information and linking screen layouts from a second user’s application to modify a first user’s different application with a separate set of linking screen layouts (i.e., determining how the first and second layouts can be related or interconnected)); 
determining, via one or more processors (“Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors,” Lovitt paragraph 0022), possible flows of the screen layouts associated with the first and second users based at least in part on the received information, wherein each flow indicates a screen layout sequence (User interface data 112 can define a screen flow of interconnected user interface screens (each including at least one user interface element, such as, for example, a menu item) for a user interface of application 102,” Lovitt paragraph 0042; Lovitt Figure 3 user interface flows); 
collecting data via a tag applied to a screen layout of a flow or an interface component of the screen layout of the flow ("Usage information 111 can include historical data as well as real-time data," Lovitt paragraph 0043; "UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112… UI information 111 can include ; and 
analyzing, via the one or more processors, the data to optimize user experience for the first and second users (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account,” Lovitt paragraph 0054).

As to claim 10, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 15, Lovitt discloses a non-transitory computer-readable storage medium storing computer-readable program code executable by at least one processor (“Embodiments of the  to:
receive information related to how a first set of linking relationships of screen layouts associated with a first user (“Method 200 includes an act of accessing usage information related to a user interface, the usage information describing interactions with user interface elements in a screen flow of interconnected user interface screens, each user interface screen including at least one user interface element (act 201),” Lovitt paragraph 0042; “As such, UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112,” Lovitt paragraph 0044) and a second set of linking relationships of screen layouts associated with a second user (“In some embodiments, UI usage information 111 describes the interactions of a single user (e.g., user 121). In other embodiments, UI usage information 111 describes the interactions of a plurality of users (e.g., user 121 as well as one or more users of other devices 106),” Lovitt paragraph 0045, the UI usage information of more than one user can be considered) interconnect (“As such, UI usage information for application 102, the similar application, or the dissimilar application can also be collected at other devices 106. In some embodiments, usage information from a plurality of devices is considered when adjusting user interface screen order and composition,” Lovitt paragraph 0038; “Accordingly, in some embodiments, user interface screen order and composition at one application is adjusted based on usage information for a user interface at another application (either at the same device or a different device),” Lovitt paragraph 0039, using usage information and linking screen layouts from a second user’s application to modify a first user’s different application with a separate set of linking screen layouts (i.e., determining how the first and second layouts can be related or interconnected)); 
determine possible flows of the screen layouts associated with the first and second users based at least in part on the received information, wherein each flow indicates a screen layout sequence (User interface data 112 can define a screen flow of interconnected user interface screens ; 
collect data via a tag applied to a screen layout of a flow or an interface component of the screen layout of the flow ("Usage information 111 can include historical data as well as real-time data," Lovitt paragraph 0043; "UI usage information 111 can describe one or more user interactions with user interface screens and menu options in user interface data 112… UI information 111 can include feedback collected during a current interaction with user interface screens and menu options," Lovitt paragraph 0044, interaction feedback is collected for every UI screen (i.e., each screen has code to collect interaction data); “User 121 can interact with the user interface screen flow. As user 121 interacts with the user interface screen flow, usage tracking module 104 can collect UI usage information 116 for user 121,” Lovitt paragraph 0054); and 
analyze the data to optimize user experience for the first and second users (“Usage tracking module 104 can provide UI usage information back for UI adjustment module 101 and/or integrate UI usage information 116 back into UI usage information 111. UI adjustment module 101 can then determine further screen flow adjustments taking UI usage information 116 into account,” Lovitt paragraph 0054).

As to claim 16, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

claim 20, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120198547 A1 to Fredette et al. discloses enhanced organization and automatic navigation of display screens facilitating automation control where a UI is modified based on a duration of time that a specific screen layout is displayed;
US 20170147190 A1 to Twist et al. discloses parallel front end application and workflow development where different user interface elements in separate user interfaces in different applications can be linked together; and
US 20150106799 A1 to McDonough discloses rendering interface objects defined by a separate application where UI objects from a first application are made available in the UI of a second application where changes to the objects in the first application propagate to the instances of the objects in the second application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171